DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 1/13/2022.
Claims 1 and 6 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-14 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 1/13/2022, with respect to the Double Patenting and 35 U.S.C. 112(a) rejections of claims 1-14 have been fully considered and are persuasive in light of the filed Terminal Disclaimer and claim amendments. The Double Patenting and 35 U.S.C. 112(a) rejections of claims 1-14 have been withdrawn. 
Applicant’s other arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salam et al. (US 9,780,964, Salam hereinafter) in view of Gohite et al. (US 2014/0355447, Gohite hereinafter).	Regarding claim 1, Salam teaches a method to trigger protection switching on a network device (Network element; Salam; Col. 6 lines 29-60), comprising: 	monitoring one or more performance metrics on a first link in said network device (As can be seen for instance at steps 302-308 in Fig. 3, the quality and bandwidth (i.e., performance metrics) of a first link may be monitored; Salam; Figs. 3-4; Col. 8 line 55 through Col. 9 line 16); 	sending a signal failed message when at least one said one or more performance metrics violates a predetermined threshold (As can be seen for instance at steps 308-310 in Fig. 3, a fail-over may be triggered when the bandwidth is below a threshold level. Such a fail-over may comprise the transmission of Ring Automated Protection Switching (R-APS) messages with signal fail (SF) to trigger the fail-over of one or more ERP instances, based on an evaluation of the received bandwidth information against the configured threshold(s). A signal failed message may thus be broadly reasonably interpreted as being sent when at least one said one or more performance metrics violates a predetermined threshold; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6, Col. 8 line 55 through Col. 9 line 16);  	monitoring the one or more performance metrics on said first link (As can be seen for instance at steps 404-406 in Fig. 4, the quality and bandwidth (i.e., performance metrics) of the first link that triggered the failure may be monitored; Salam; Figs. 3-4; Col. 9 lines 17-39).	triggering a protection switching event from said first wireless link to a second wireless link in response to said signal failed message (The ERP module is extended to transmit Ring Automated Protection Switching (R-APS) messages with signal fail (SF) to trigger the fail-over of one or more ERP instances, based on an evaluation of the received bandwidth information against the configured threshold(s). A protection switching event may thus be broadly reasonably interpreted as being triggered from said first wireless link to a second wireless link in response to said signal failed message; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6); and	clearing the protection switching event when the performance metrics no longer violate said predetermined threshold (When the bandwidth of the microwave link is restored to its nominal value, the ERP module may clear the SF (or SD or MS) condition in order to revert the instances back to the original path. The protection switching event may thus be broadly reasonably interpreted as being cleared when the performance metrics no longer violate said predetermined threshold; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6).	However, Salam does not specifically disclose clearing the protection switching event after waiting at least once for a predetermined time value.	Gohite teaches clearing the protection switching event after waiting at least once for a predetermined time value (As can be seen for instance in at least Fig. 4, the node may begin in idle state 51 and transition to a manual switched state in response to a local signal degradation (SD) event 61 or a Ring Automatic Protection Switching (R-APS) event. Such a transition may be broadly reasonably interpreted as a protection switching event. As can be seen in at least steps 72 and 45 of Fig. 4, the node may wait for a BW-Hold-Timer expiration as well as a WTB Timer expiration before performing revertive operations to return to the idle state (i.e., clearing the protection switching event). Each of such timers may be broadly reasonably interpreted as a predetermined time value that must expire prior to clearing the protection switching event. At least paragraph [0064] also discusses the use of a guard timer when changing states, which may also be broadly reasonably interpreted as a predetermined time value that must expire prior to clearing the protection switching event. At least paragraph [0078] also discusses a wait-to-restore (WTR) timer, which may also be broadly reasonably interpreted as a predetermined time value that must expire prior to clearing the protection switching event. The Examiner would also like to note that at least the flowcharts depicted in Figs. 5A-5B and their corresponding descriptions also discuss the operations depicted in at least Fig. 4; Gohite; Figs. 4-5B; [0034], [0046], [0050]-[0051], [0056]-[0057], [0064]-[0066], [0068], [0077]-[0079]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gohite with the teachings as in Salam. The motivation for doing so would have been to increase performance by using timers to ensure that switchover events due to worsening fading conditions on different nodes are dampened, to block latent outdated messages from causing unnecessary state changes, and to ensure that port block switching is not performed unnecessarily (Gohite; Figs. 4-5B; [0034], [0064], [0068]).	Regarding claim 2, Salam and Gohite teach the limitations of claim 1.	Salam further teaches monitoring a link status of said first link and sending the signal failed message when the link status is failed (As can be seen for instance at steps 302-310 in Fig. 3, the quality and bandwidth (i.e., a link status) of a first link may be monitored and a fail-over may be triggered when the bandwidth is below a threshold level. Such a fail-over may comprise the transmission of Ring Automated Protection Switching (R-APS) messages with signal fail (SF) to trigger the fail-over of one or more ERP instances, based on an evaluation of the received bandwidth information against the configured threshold(s). Such a fail-over may be broadly reasonably interpreted as the link having a failure status. A signal failed message may thus be broadly reasonably interpreted as being sent when the link status is failed; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6, Col. 8 line 55 through Col. 9 line 16).	Regarding claim 5, Salam and Gohite teach the limitations of claim 1.	Salam further teaches said first link comprises an Ethernet link (The links may be Ethernet links; Salam; Col. 1 line 66 through Col. 2 line 12).	Regarding claim 6, Salam teaches a network device with two or more links coupled to a network (Network element; Salam; Col. 6 lines 29-60) comprising: 	a processor (Network elements may comprise a processor; Salam; Col. 6 lines 29-60); 	one or more computer readable, non-transitory, tangible storage media (Network elements may comprise a memory; Salam; Col. 6 lines 29-60); 	program instructions stored on the one or more computer readable storage media (Network elements may execute software stored in memory; Salam; Col. 6 lines 29-60) for triggering protection switching from a first link to a second link of the two or more links when a performance metric measured on the first link violates a predetermined threshold (As can be seen for instance at steps 302-310 in Fig. 3, the quality and bandwidth (i.e., a link status) of a first link may be monitored and a fail-over may be triggered when the bandwidth is below a threshold level. Such a fail-over may comprise the transmission of Ring Automated Protection Switching (R-APS) messages with signal fail (SF) to trigger the fail-over of one or more ERP instances, based on an evaluation of the received bandwidth information against the configured threshold(s). Protection switching may thus be broadly reasonably interpreted as being triggered when a performance metric measured on the first link violates a predetermined threshold; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6, Col. 8 line 55 through Col. 9 line 16); 	monitoring the one or more performance metrics on said first link (As can be seen for instance at steps 404-406 in Fig. 4, the quality and bandwidth (i.e., performance metrics) of the first link that triggered the failure may be monitored; Salam; Figs. 3-4; Col. 9 lines 17-39); and 	clearing the protection switching event when the performance metric no longer violates said predetermined threshold (When the bandwidth of the microwave link is restored to its nominal value, the ERP module may clear the SF (or SD or MS) condition in order to revert the instances back to the original path. The protection switching event may thus be broadly reasonably interpreted as being cleared when the performance metrics no longer violate said predetermined threshold; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6).	However, Salam does not specifically disclose clearing the protection switching event after waiting at least once for a predetermined time value.	Gohite teaches clearing the protection switching event after waiting at least once for a predetermined time value (As can be seen for instance in at least Fig. 4, the node may begin in idle state 51 and transition to a manual switched state in response to a local signal degradation (SD) event 61 or a Ring Automatic Protection Switching (R-APS) event. Such a transition may be broadly reasonably interpreted as a protection switching event. As can be seen in at least steps 72 and 45 of Fig. 4, the node may wait for a BW-Hold-Timer expiration as well as a WTB Timer expiration before performing revertive operations to return to the idle state (i.e., clearing the protection switching event). Each of such timers may be broadly reasonably interpreted as a predetermined time value that must expire prior to clearing the protection switching event. At least paragraph [0064] also discusses the use of a guard timer when changing states, which may also be broadly reasonably interpreted as a predetermined time value that must expire prior to clearing the protection switching event. At least paragraph [0078] also discusses a wait-to-restore (WTR) timer, which may also be broadly reasonably interpreted as a predetermined time value that must expire prior to clearing the protection switching event. The Examiner would also like to note that at least the flowcharts depicted in Figs. 5A-5B and their corresponding descriptions also discuss the operations depicted in at least Fig. 4; Gohite; Figs. 4-5B; [0034], [0046], [0050]-[0051], [0056]-[0057], [0064]-[0066], [0068], [0077]-[0079]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gohite with the teachings as in Salam. The motivation for doing so would have been to increase performance by using timers to ensure that switchover events due to worsening fading conditions on different nodes are dampened, to block latent outdated messages from causing unnecessary state changes, and to ensure that port block switching is not performed unnecessarily (Gohite; Figs. 4-5B; [0034], [0064], [0068]).	Regarding claim 7, Salam and Gohite teach the limitations of claim 6.	Salam further teaches the processor reads and executes the program instructions, wherein the program instructions further direct the processing system to monitor a link status and send the signal failed message when the link status is failed (As can be seen for instance at steps 302-310 in Fig. 3, the quality and bandwidth (i.e., a link status) of a first link may be monitored and a fail-over may be triggered when the bandwidth is below a threshold level. Such a fail-over may comprise the transmission of Ring Automated Protection Switching (R-APS) messages with signal fail (SF) to trigger the fail-over of one or more ERP instances, based on an evaluation of the received bandwidth information against the configured threshold(s). Such a fail-over may be broadly reasonably interpreted as the link having a failure status. A signal failed message may thus be broadly reasonably interpreted as being sent when the link status is failed; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6, Col. 8 line 55 through Col. 9 line 16).	Regarding claim 10, Salam and Gohite teach the limitations of claim 6.	Salam further teaches the first link comprises an Ethernet link (The links may be Ethernet links; Salam; Col. 1 line 66 through Col. 2 line 12).	Regarding claim 11, Salam and Gohite teach the limitations of claim 1.	Salam further teaches clearing the protection switching event comprises returning network traffic to said first link (When the bandwidth of the microwave link is restored to its nominal value, the ERP module may clear the SF (or SD or MS) condition in order to revert the instances back to the original path. Clearing the protection switching event may thus be broadly reasonably interpreted as returning network traffic to said first link; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6).	Regarding claim 12, Salam and Gohite teach the limitations of claim 1.	Salam further teaches clearing the protection switching event comprises network traffic remaining on said second link (When the bandwidth of the microwave link is restored to its nominal value, the ERP module may clear the SF (or SD or MS) condition in order to revert the instances back to the original path. Note that the bandwidth evaluation may be rerun repeatedly as the Ethernet switch receives updated information from the microwave transceiver. Based on the updates, the switch may decide to revert a subset (but not all) of the ERP instances. Because not all of the ERP instances are required to be reverted, clearing the SF may thus be broadly reasonably interpreted as comprising network traffic remaining on said second link; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6).	Regarding claim 13, Salam and Gohite teach the limitations of claim 6.	Salam further teaches clearing the protection switching event comprises returning network traffic to said first link (When the bandwidth of the microwave link is restored to its nominal value, the ERP module may clear the SF (or SD or MS) condition in order to revert the instances back to the original path. Clearing the protection switching event may thus be broadly reasonably interpreted as returning network traffic to said first link; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6).	Regarding claim 14, Salam and Gohite teach the limitations of claim 6.	Salam further teaches clearing the protection switching event comprises network traffic remaining on said second link (When the bandwidth of the microwave link is restored to its nominal value, the ERP module may clear the SF (or SD or MS) condition in order to revert the instances back to the original path. Note that the bandwidth evaluation may be rerun repeatedly as the Ethernet switch receives updated information from the microwave transceiver. Based on the updates, the switch may decide to revert a subset (but not all) of the ERP instances. Because not all of the ERP instances are required to be reverted, clearing the SF may thus be broadly reasonably interpreted as comprising network traffic remaining on said second link; Salam; Figs. 3-4; Col. 4 line 57 through Col. 5 line 6).
Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salam et al. (US 9,780,964, Salam hereinafter) and Gohite et al. (US 2014/0355447, Gohite hereinafter) in view of Yadav et al. (US 2013/0054784, Yadav hereinafter).	Regarding claim 3, Salam and Gohite teach the limitations of claim 1.	However, Salam and Gohite do not specifically disclose the one or more performance metrics comprises average delay and the average delay violates a predetermined threshold when the average delay exceeds a predetermined delay threshold.	Yadav teaches the one or more performance metrics comprises average delay and the average delay violates a predetermined threshold when the average delay exceeds a predetermined delay threshold (At 122, the network device 20(1) automatically monitors the headers (that have been inserted into the utility application traffic packets as shown in FIG. 2) for the Teleprotection traffic flows with respect to the one or more thresholds contained in the control information received at 112. For example, the network device 20(1) evaluates packet drops/loss, delay, latency and jitter of the Teleprotection traffic with respect to thresholds for packet drops, delay, latency and/or jitter.  Average delay may thus be reasonably interpreted as being compared to a threshold; Yadav; Figs. 6-7; [0033]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yadav regarding teleprotection and protection relays with the teachings as in Salam and Gohite regarding protection switching. The motivation for doing so would have been to increase performance by monitoring utility application traffic to ease the deployment, management and (Yadav; [0002], [0020], [0041]).	Regarding claim 4, Salam and Gohite teach the limitations of claim 1.	However, Salam and Gohite do not specifically disclose the one or more performance metrics comprises packet loss and the packet loss violates a predetermined threshold when the packet loss exceeds the threshold.	Yadav teaches the one or more performance metrics comprises packet loss and the packet loss violates a predetermined threshold when the packet loss exceeds the threshold (At 122, the network device 20(1) automatically monitors the headers (that have been inserted into the utility application traffic packets as shown in FIG. 2) for the Teleprotection traffic flows with respect to the one or more thresholds contained in the control information received at 112. For example, the network device 20(1) evaluates packet drops/loss, delay, latency and jitter of the Teleprotection traffic with respect to thresholds for packet drops, delay, latency and/or jitter.  Packet loss may thus be reasonably interpreted as being compared to a threshold; Yadav; Figs. 6-7; [0033]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yadav regarding teleprotection and protection relays with the teachings as in Salam and Gohite regarding protection switching. The motivation for doing so would have been to increase performance by monitoring utility application traffic to ease the deployment, management and operation of a utility data network (Yadav; [0002], [0020], [0041]).	Regarding claim 8, Salam and Gohite teach the limitations of claim 6.	However, Salam and Gohite do not specifically disclose the one or more predetermined performance metrics comprises average delay.	Yadav teaches the one or more predetermined performance metrics comprises average delay (At 122, the network device 20(1) automatically monitors the headers (that have been inserted into the utility application traffic packets as shown in FIG. 2) for the Teleprotection traffic flows with respect to the one or more thresholds contained in the control information received at 112. For example, the network device 20(1) evaluates packet drops/loss, delay, latency and jitter of the Teleprotection traffic with respect to thresholds for packet drops, delay, latency and/or jitter.  Average delay may thus be reasonably interpreted as being compared to a threshold; Yadav; Figs. 6-7; [0033]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yadav regarding teleprotection and protection relays with the teachings as in Salam and Gohite regarding protection switching. The motivation for doing so would have been to increase performance by monitoring utility application traffic to ease the deployment, management and operation of a utility data network (Yadav; [0002], [0020], [0041]).	Regarding claim 9, Salam and Gohite teach the limitations of claim 6.	However, Salam and Gohite do not specifically disclose the one or more predetermined performance metrics comprises packet loss.	Yadav teaches the one or more predetermined performance metrics comprises packet loss (At 122, the network device 20(1) automatically monitors the headers (that have been inserted into the utility application traffic packets as shown in FIG. 2) for the Teleprotection traffic flows with respect to the one or more thresholds contained in the control information received at 112. For example, the network device 20(1) evaluates packet drops/loss, delay, latency and jitter of the Teleprotection traffic with respect to thresholds for packet drops, delay, latency and/or jitter.  Packet loss may thus be reasonably interpreted as being compared to a threshold; Yadav; Figs. 6-7; [0033]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Yadav regarding teleprotection and protection relays with the teachings as in Salam and Gohite regarding protection switching. The motivation for doing so would have been to increase performance by monitoring utility application traffic to ease the deployment, management and (Yadav; [0002], [0020], [0041]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474